On remand from the Court of Appeals, order of disposition and determination of delinquency of the Family Court, Bronx County, entered on January 6, 1970, unanimously affirmed, without costs and without disbursements. Upon the original appeal herein we were of the unanimous opinion that Matter of Winship (397 U. S. 358) which held that a finding of guilt in a delinquency proceeding must rest upon proof beyond a reasonable doubt, should be retroactively applied to all cases still in the appellate process. Accordingly, we reversed on the law. On appeal to the Court of Appeals (29 N Y 2d 583, 584), the majority of that court, on July 6, 1971, reversed our order, and remitted the matter to this court for determination of questions of fact raised here, holding that Winship (supra) “ will not be applied retroactively.” We have now re-examined the record in this matter and conclude that the preponderance of the evidence supports the determination of the Family Court. Concur — Eager, J. P., Capozzoli, McGivern and Tilzer, JJ.